10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00372-RAJ Document 2 Filed 03/09/20 Page 1of1

WAWD - Notice of Filing Paper or Physical Materials with the Clerk (Revised | 2/21/12)

TED ec ENTE 7)
we ee CED et RECEID

| Lian 09 2020 ca

CLERK US. BISTAIC
.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
DEP
|

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

| Gobrela Kertese pre fe

 

 

Plaintiff(s), Case No. ; ;
Vv. re
NOTICE OF FILING PAPER OR
v ly FrVA USon PHYSICAL MATERIALS WITH THE CLERK
Defendant(s),
| Exh bi £ 13 ) 1 CD md Shorts of PXPW is being filed in paper or

hysical forn} with the Clerk's Office for the Western District of Washington. The item will

| remain in the Clerk's custody until appropriate disposition pursuant to the Local Rules of the

Western District of Washington.

DATED this Q_ dayof March , Dogo

 

Gaon Wher Aer

 

| Name, Address, and Phone Number of Counsel or Pro Se

NOTICE OF FILING PAPER OR PHYSICAL MATERIALS WITH THE CLERK

 

20-0 -9 927 Deer
